   Case 19-11294-elf        Doc 9    Filed 03/08/19 Entered 03/08/19 15:30:20            Desc Main
                                      Document     Page 1 of 2

                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

IN RE:                                                Case No. 19-11294-elf
                                                      Chapter 13
ALIYA A MARTINEZ
AKA ALIYA A RAMIREZ DE MARTINEZ

Debtor(s).

                                    NOTICE OF APPEARANCE


         Nations Lending Corporation, an Ohio Corporation, a Secured Creditor in the above styled
         proceeding, hereby requests that all matters which must be noticed to creditors, any creditors'
         committees, and any other parties-in-interest pursuant to FRBP 2002, whether sent by the
         Court, the Debtor, or any other party in the case, be sent to the undersigned; and pursuant to
         FRBP 2002(g), requests that the following be added to the Court's Master Mailing List:
                                  Christopher M. McMonagle, Esquire
                                         Stern & Eisenberg, PC
                                      1581 Main Street, Suite 200
                                      The Shops at Valley Square
                                         Warrington, PA 18976




                                          By:      /s/ Christopher M. McMonagle, Esquire
                                                 Christopher M. McMonagle, Esquire,
                                                 Bar No: 316043
                                                 Stern & Eisenberg, PC
                                                 1581 Main Street, Suite 200
                                                 The Shops at Valley Square
                                                 Warrington, PA 18976
                                                 Phone: (215) 572-8111
                                                 Fax: (215) 572-5025
                                                 cmcmonagle@sterneisenberg.com
                                                 Attorney for Creditor
    Case 19-11294-elf       Doc 9    Filed 03/08/19 Entered 03/08/19 15:30:20           Desc Main
                                      Document     Page 2 of 2

                                    CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I caused a true and correct copy of the foregoing Notice of
Appearance to be sent by electronic means via the Court's CM/ECF notification system this 8th day of
March, 2019, to the following:

Alfonso G. Madrid
Law Office of Alfonso Madrid
757 South 8th Street
Philadelphia, PA 19147
alfonsomadridlawECF@gmail.com
Attorney for Debtor(s)


William C. Miller,Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105
wcmiller@ramapo.com
Chapter 13 Trustee


United S. Trustee
833 Chestnut Street, Suite 500
Philadelphia, PA 19107
USTPRegion03.PH.ECF@usdoj.gov
U.S. Trustee


and by standard first class mail postage prepaid to:

Aliya A Martinez
aka Aliya A Ramirez De Martinez
6040 Webster St
Philadelphia, PA 19143
Debtor(s)


                                          By:          /s/Christopher M. McMonagle, Esquire
